DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is arguing about limitations added to the claim in an amendment which are addressed in the modified grounds of rejection, below.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a front side”, “a left side”, “a right side”, “a rear side” “a first side”, and “a second side”.  It is not clear if the front side can also be a first side, or a second side, or if the left and right side can be a first or second side (see Annotated Fig) or if “a front side”, “a left side”, “a right side”, “a first side”, and “a second side” are all different sides.    

    PNG
    media_image1.png
    328
    470
    media_image1.png
    Greyscale

Annotated Figure
Since the metes and bounds of the claim cannot be ascertained. The claim is indefinite.  For examination purposes, a front side, left side, right side, and rear side can be interpreted as any one of a first side or second side of their respective regions.
	Claim 7 recites, “a fan positioned in a second region opposite the heat exchanger and on a first side of the second region”.  There is one fan recited, in the current limitation and the limitation that follows “ the fan operable to draw air flow across the heat exchanger…”. However, the limitation cites that there is a fan in the second region, and an additional fan on the first side of the second region.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a fan positioned opposite the heat exchanger on a first side of the second region”.
	Claim 10 recites “and two sidewalls”.  It is unclear if the two walls includes the “at least one side wall” of preceding claim 9.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the at least one side wall and another side wall”.
Claim 13 recites, “a front side”, “a left side”, “a right side”, “a rear side” “a first side”, and “a second side”.  It is not clear if the front side can also be a first side, or a second side, or if the left and right side can be a first or second side (see Annotated Fig) or if “a front side”, “a left side”, “a right side”, “a rear side” “a first side”, and “a second side” are all different sides.    Since the metes and bounds of the claim cannot be ascertained. The claim is indefinite.  For examination purposes, a front side, left side, right side, and rear side can be interpreted as any one of a first side or second side of their respective regions.
Claim 13 recites, “a fan positioned in a second region opposite the heat exchanger and on a first side of the second region”.  There is one fan recited, in the current limitation and the limitation that follows “ the fan operable to draw air flow across the heat exchanger…”. However, the limitation cites that there is a fan in the second region, and an additional fan on the first side of the second region.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a fan positioned opposite the heat exchanger on a first side of the second region”.
Claim 15 recites “and two sidewalls”.  It is unclear if the two walls includes the “at least one side wall” of preceding claim 9.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the at least one side wall and another side wall”.
Claims 8-12 are rejected as being dependent on indefinite claim 7.  Claims 14-18 are rejected as being dependent on indefinite claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 and 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou
(US 2007/0130977: previously cited) in view of Lee et al. (WO 2019/245161, hereafter Lee : previously cited), and in further view of Brumett (US 6619063).
Regarding claim 7, Chou teaches a process chiller with four sides for controlling air flow
through the process chiller (Chou Annotated Fig. 1(a), 1 heat exchanging device, the process chiller is a
rectangular cuboid therefore has four sides, the process chiller has air permeable panels that control air
flow through the chiller) comprising:
a fluid module comprising a pump and a tank positioned relative to the pump (Chou Annotated
Fig. 1(a), fluid module, 42 pump, 41 tank) for coupling fluid connections (Chou Annotated Fig. 2, fluid
connections) to fluid conduits from one or more external sources (Chou Annotated Fig. 2, fluid
connections are coupled to a 43 CNC machine);
a refrigeration module (Chou Annotated Fig. 1(a), refrigeration module) defined by a right side, a left side, a front side, and a rear side (Chou Annotated Fig. 1(a), right side, left side, front side, rear side), comprising:
a condenser (Fig. 1, 20 condenser);
a heat exchanger (Fig. 2, 33 evaporator); and
a fan positioned at a distance from the condenser (Fig. 1, 21 fan, para [0011] the fan is not attached to a condenser but may be disposed besides the condenser);
a plurality of panels (Chou Annotated Fig. 1(a), non permeable panel, air permeable panel),
comprising:
a first air permeable panel positioned (Chou Annotated Fig. 1(a), air permeable panel), wherein air flow passes through the refrigeration module via the first air permeable panel (Chou Annotated Fig. 1(a), air permeable panel allows air to enter refrigeration module); and
a first nonpermeable panel (Annotated Fig. 1(a), nonpermeable panel, panel does not have screen, grill, air filter, or membrane to allow airflow) wherein the first nonpermeable panel prevents air flow; and
	an electronics module coupled to the refrigeration module (Chou Annotated Fig. 1(a), processor device 23)
	

    PNG
    media_image2.png
    387
    596
    media_image2.png
    Greyscale

Chou Annotated Figure 1(a)

    PNG
    media_image3.png
    479
    631
    media_image3.png
    Greyscale

Chou Annotated Figure 2
Chou teaches a condenser (Chou Fig. 1, 20 condenser) and a heat exchanger (Chou Fig. 2, 33
evaporator) but does not specifically teach a condenser disposed diagonally across the refrigeration
module and dividing the refrigeration module into two regions, wherein each region comprises two sides, wherein a width of the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite the first corner; a heat exchanger located in the first region; and a fan positioned in a second region opposite the heat exchanger.
However, Lee teaches a condenser disposed diagonally across the refrigeration module (Fig. 2,
200 casing, 300 condenser is inclined and oriented diagonally extending across the casing) and dividing
the module into two regions (Fig. 8, S1 [second region], S2 [first region]), wherein each region comprises
two sides (Annotated Fig. 2, each region has a plurality sides), wherein a width of the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite from the first corner (Lee Annotated Fig. 2, the condenser extends between a first corner of the front side and a second corner on the rear side, the first corner is opposite the second corner) a heat exchanger located in the first region (Annotated Fig. 4, 800 chiller unit, chiller unit is an evaporator); and a fan positioned in a second region (Annotated Fig. 2, 400 fan is positioned in a second region) opposite the heat exchanger (Fig. 4, the fan is positioned opposite [located at the other end, corner or side of something] the heat exchanger).

    PNG
    media_image4.png
    617
    864
    media_image4.png
    Greyscale

Lee Annotated Figure 2

    PNG
    media_image5.png
    564
    711
    media_image5.png
    Greyscale

Lee Annotated Figure 4
Therefore, in view of Lee’s teachings it would have been obvious to one of ordinary skill in the
arts before the time the invention was filed, to modify the position and orientation of the fan,
condenser, and heat exchanger of Chou’s process chiller so that the condenser is disposed diagonally
dividing the refrigeration module into two regions, wherein the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite from the first corner; a heat exchanger located in the first region, and a fan positioned in a second region opposite the heat exchanger because the first region [s2] and second region [s1] would provide a space for stably moving the air and improving cooling efficiency (Lee para [70]).
Chou, as modified above, teaches a fan on a first side of the second region (Chou Annotated Fig. 1(b), first side, second region, fan 21), a first air permeable panel positioned on at least one of a first side or a second side of the two sides in the first region (Chou Annotated Fig. 1(b), first air permeable panel is located in the first region on one of two sides), a first non permeable panel positioned on a second side in the second region (Chou Annotated Fig. 1(b), first non permeable panel located on a side of the second region), wherein the first non permeable panel prevents air flow through the second side (a non permeable panel prevents air flow).

    PNG
    media_image6.png
    387
    596
    media_image6.png
    Greyscale

Chou Annotated Figure 1(b)
Chou, as modified above, does not explicitly teach a fan positioned in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser.
However, Brumett teaches a fan (Fig. 1, tempered fresh air blower) operable to draw air flow across the heat exchanger and the condenser (Fig. 1, airflow path T, evaporator 134, condenser 140).
Therefore, in view of Brumett’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou as modified above’s fan to be operable to draw air flow across the heat exchanger and the condenser so that heat removed by the evaporator is reintroduced to the air through the condenser and expelled by the fan (col. 5 lines 5-8).
Chou, as modified above, teaches wherein air flow passes from the first region through the condenser to the fan (Chou Annotated Fig. 1(b), the condenser is positioned diagonally dividing the refrigeration module into two as modified by Lee, the fan 21 is operable to draw air through the refrigeration module as modified by Brumett, thus the air flow would pass from the first region through the condenser to the fan).
Regarding claim 8, Chou, as modified above, teaches the process chiller of Claim 7. Chou
further teaches comprising a second air permeable panel positioned on the first side or the second side
of the two sides in the first region not occupied by the first air permeable panel (Annotated Fig. 1(b),
second air permeable panel located in the first region on a side that is not occupied by the first air
permeable panel), wherein air flow passes through the refrigeration module via both the first air
permeable panel and the second air permeable panel (air flow inherently pass through air permeable
panels).
Regarding claim 9, Chou, as modified above, teaches the process chiller of Claim 7. Chou further
teaches wherein: the tank comprises a front wall (Chou Annotated Fig. 1(a), front wall) and at least one
side wall (Chou Annotated Fig. 1(a), side wall), wherein the at least one side wall is configured for access to fluid connections (Chou Annotated Fig. 2, 31 reservoir is in communication with fluid connections, Fig. 2 is the schematics of Fig. 1, reservoir tank is labeled 41 in Fig. 1 and 31 in Fig. 2).
Regarding claim 10, Chou, as modified above, teaches the process chiller of Claim 9. Chou further teaches wherein: the tank comprises the front wall and two side walls (Annotated Fig. 1(a), sidewalls), wherein each side wall is angled (Annotated Fig. 1(a), each sidewall is at an angle) and configured for access to the fluid connections (Fig. 2, 31 reservoir is in communication with fluid connections so there is enough space present in the heat exchanger for piping or tubing to the fluid connections from a sidewall).
Regarding claim 11, Chou, as modified above, teaches the process chiller of Claim 7.
Chou does not teach comprising a second nonpermeable panel positioned on the first side or
the second side of the two sides in the first region not occupied by the air permeable panel.
However, Lee teaches comprising a second nonpermeable panel positioned on the first side or
second side in the first region in the first region not occupied by the air permeable panel (Lee Annotated
Fig. 2, 202a and 202c are air permeable panels, the side panel is nonpermeable).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in art before the
time the invention was filed to modify Chou’s process chiller with a second nonpermeable panel, as taught by Lee, since the substitution of one known element (a nonpermeable panel) for another (an air permeable panel as taught by Chou) would have yielded predictable results, namely managing the airflow through an enclosure See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 12, Chou, as modified above, teaches the process chiller of claim 7. Chou
further teaches a compressor (Fig. 2, 30 compressor).
Chou does not teach wherein the refrigeration module further comprises a compressor located
in the first region.
However, Lee teaches, wherein the refrigeration module further comprises a compressor
located in the first region (Annotated Fig. 2, 500 compressor, the compressor is located in the first
region).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before
the time the invention was filed to modify Chou’s process chiller by providing the compressor in
the first region so that the compressor is along the path of circulating air so that waste heat from the
compressor is readily discharged from the process chiller.
Regarding claim 13, Chou teaches processing system (Fig. 2, 1 heat exchanging device, 43 CNC
machine, the process chiller [heat exchanging device] is in communication with the CNC machine)
comprising:
a process chiller with four sides for controlling air flow through the process chiller (Annotated
Fig. 1, process chiller, the process chiller is a rectangular cuboid therefore has four sides, the process
chiller has air permeable panels that control air flow through the chiller), comprising:
a fluid module comprising a pump and a tank positioned relative to the pump (Chou Annotated
Fig. 1, fluid module, 42 pump, 41 tank) for coupling fluid connections (Chou Annotated Fig. 2, fluid
connections) to fluid conduits from one or more external sources (Chou Annotated Fig. 2, fluid
connections are coupled to a 43 CNC machine);
a refrigeration module (Chou Annotated Fig. 1(a), refrigeration module) defined by a right side, a left side, a front side, and a rear side (Chou Annotated Fig. 1(a), right side, left side, front side, rear side)comprising:
a condenser (Fig. 1, 20 condenser);
a heat exchanger (Fig. 2, 33 evaporator); and
a fan positioned at a distance from the condenser (Fig. 1, 21 fan, para [0011] the fan is not attached to a condenser but may be disposed besides the condenser);
a plurality of panels (Chou Annotated Fig. 1(a), non permeable panel, air permeable panel),
comprising:
a first air permeable panel (Chou Annotated Fig. 1(a), air permeable panel), wherein air flow
passes through the refrigeration module via the first air permeable panel (Chou Annotated Fig.
1(a), air permeable panel allows air to enter refrigeration module); and
a nonpermeable panel (Annotated Fig. 1(a), nonpermeable panel, panel does not have screen, grill, air filter, or membrane to allow airflow), wherein the nonpermeable panel prevents air flow through the second side; and
an electronics module coupled to the refrigeration module (Chou Annotated Fig. 1(a), processor device 23)
Chou teaches a condenser (Chou Fig. 1, 20 condenser) a heat exchanger (Chou Fig. 2, 33
evaporator) and a fan (Chou Fig. 1, 20 fan) but does not specifically teach a condenser disposed diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides, wherein a width of the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite the first corner; a heat exchanger located in the first region; and a fan positioned in a second region opposite the heat exchanger.
However, Lee teaches a condenser disposed diagonally across the refrigeration module (Fig. 2,
200 casing, 300 condenser is inclined and oriented diagonally extending across the casing) and dividing
the module into two regions (Fig. 8, S1 [second region], S2 [first region]), wherein each region comprises
two sides (Annotated Fig. 2, each region has a plurality sides), wherein a width of the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite from the first corner (Lee Annotated Fig. 2, the condenser extends between a first corner of the front side and a second corner on the rear side, the first corner is opposite the second corner) a heat exchanger located in the first region (Annotated Fig. 4, 800 chiller unit, chiller unit is an evaporator); and a fan positioned in a second region (Annotated Fig. 2, 400 fan is positioned in a second region) opposite the heat exchanger (Fig. 4, the fan is positioned opposite [located at the other end, corner or side of something] the heat exchanger).
Therefore, in view of Lee’s teachings it would have been obvious to one of ordinary skill in the
arts before the time the invention was filed, to modify the position and orientation of the fan,
condenser, and heat exchanger of Chou’s process chiller so that the condenser is disposed diagonally
dividing the refrigeration module into two regions, wherein the condenser extends between a first corner at an end of the front side and a second corner at an end of the rear side opposite from the first corner; a heat exchanger located in the first region, and a fan positioned in a second region opposite the heat exchanger because the first region [s2] and second region [s1] would provide a space for stably moving the air and improving cooling efficiency (Lee para [70]).
Chou, as modified above, teaches a fan on a first side of the second region (Chou Annotated Fig. 1(b), first side, second region, fan 21), a first air permeable panel positioned on at least one of a first side or a second side of the two sides in the first region (Chou Annotated Fig. 1(b), first air permeable panel is located in the first region on one of two sides), a first non permeable panel positioned on a second side in the second region (Chou Annotated Fig. 1(b), first non permeable panel located on a side of the second region), wherein the first non permeable panel prevents air flow through the second side (a non permeable prevents air flow).
Chou, as modified above, does not explicitly teach a fan positioned in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser.
However, Burnett teaches a fan (Fig. 1, tempered fresh air blower) operable to draw air flow across the heat exchanger and the condenser (Fig. 1, airflow path T, evaporator 134, condenser 140).
Therefore, in view of Burnett’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou as modified above’s fan to be operable to draw air flow across the heat exchanger and the condenser so that heat removed by the evaporator is reintroduced to the air through the condenser and expelled by the fan (col. 5 lines 5-8).
Chou, as modified above, teaches wherein air flow passes from the first region through the condenser to the fan (Chou Annotated Fig. 1(b), the condenser is positioned diagonally dividing the refrigeration module into two as modified by Lee, the fan 21 is operable to draw air through the refrigeration module as modified by Brumett, thus the air flow would pass from the first region through the condenser to the fan).
Regarding claim 14, Chou as modified above teaches processing system of claim 13, wherein:
the tank comprises a front wall (Chou Annotated Fig. 1(a), front wall) and at least one side wall (Chou
Annotated Fig. 1(a), side wall), wherein the at least one side wall is configured for access to fluid (Chou Annotated Fig. 2, 31 reservoir is in communication with fluid connections, Fig. 2 is the schematics of Fig. 1, reservoir tank is labeled 41 in Fig. 1 and 31 in Fig. 2).
Regarding claim 15, Chou as modified above teaches processing system of claim the processing
system of Claim 14 the tank comprises the front wall and two side walls (Annotated Fig. 1(a), sidewalls), wherein each side wall is angled (Annotated Fig. 1(a), each sidewall is at an angle) and configured for access to the fluid connections (Fig. 2, 31 reservoir is in communication with fluid connections so there is enough space present in the heat exchanger for piping or tubing to the fluid connections from a sidewall).
Regarding claim 16, Chou as modified above teaches processing system of claim 13, Chou does not teach comprising a second nonpermeable panel positioned on the first side or the second side of the two sides in the first region not occupied by the air permeable panel.
However, Lee teaches comprising a second nonpermeable panel positioned on the first side or
second side in the first region in the first region not occupied by the air permeable panel (Lee Annotated
Fig. 2, 202a and 202c are air permeable panels, the side panel is nonpermeable).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in art before the
time the invention was filed to modify Chou’s process chiller with a second nonpermeable panel, as taught by Lee, since the substitution of one known element (a nonpermeable panel) for another (an air permeable panel as taught by Chou) would have yielded predictable results, namely managing the airflow through an enclosure See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 18, Chou as modified above teaches processing system of claim 13, Chou
further teaches a compressor (Fig. 2, 30 compressor).
Chou does Chou does not teach wherein the refrigeration module further comprises a compressor located
in the first region.
However, Lee teaches, wherein the refrigeration module further comprises a compressor
located in the first region (Annotated Fig. 2, 500 compressor, the compressor is located in the first
region).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before
the time the invention was filed to modify Chou’s process chiller by providing the compressor in
the first region so that the compressor is along the path of circulating air so that waste heat from the
compressor is readily discharged from the process chiller.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2007/0130977: previously cited) in view of Lee et al. (WO 2019/245161, hereafter Lee : previously cited), in view of Brumett (US 6619063) as applied to claim 13 above, and in further view of Chalphalkar et al. (US 2017/0205806, hereafter Chalphalkar: previously cited).
Regarding claim 17, Chou as modified above teaches processing system of claim 13, Chou
further teaches comprising: a machine (Fig. 2, 43 CNC), wherein a side of the machine is integrated with
the process chiller (Fig. 2, 43 CNC machine, 1 heat exchanging device, the CNC machine is being cooled
by the heat exchanging device and is therefore integrated [various parts or aspects linked or
coordinated] together, in order for the CNC machine to be in communication with the process a chiller,
a side of the CNC must be integrated with the process chiller)
Chou does not teach wherein the machine comprises at least a part of the nonpermeable
panel.
However, Chalphalkar teaches wherein an enclosure of the process machine comprises at least a part of the nonpermeable panel (Fig. 1, various panels that have no grating, louvre, screen, and etc. make up the CNC machine).
Therefore, in view of Chaphalkar, it would be obvious to one of ordinary skill in the art at the time before the invention was filed, to modify Chou’s CNC machine to comprise of at least a part of the
nonpermeable panel to protect the inner components of the process machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763